DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/13/20.  These drawings are acceptable.

Claim Objections
Claim 11, 12, and 20 are objected to because of the following in RNA formalities:  the term RNA guided endonuclease should be before the abbreviation (RGEN) to help clarify the term.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 10,513,711.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims embrace a method of modifying a target site in a chromosome or episome in a non-conventional yeast comprising providing a first DNA construct comprises a DNA encoding a Cas endonuclease and a second DNA construct comprising an RNA polymerase II promoter operably linked to a sequence encoding a ribozyme upstream of a guide RNA and observing a modification of the target site in the yeast.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timothy et al. (WO 2015/153940).
Timothy et al. teach a DNA construct comprising a polymerase II promoter operably linked to a nucleotide comprising a ribozyme and a guide RNA (gRNA), wherein the gRNA is complementary to a target sequence and the ribozyme is 5’ to the sequence comprising the gRNA.  See pages 32-34 and 76-89. 
The limitation ‘RNA component comprises a variable targeting domain complementary to a target sequence on a chromosome or episome of a non-conventional yeast’ is broad and the limitation can embrace a heterologous sequence that could be introduced into the yeast.
The limitations after the phrase wherein RNA transcribed form the nucleotide of (ii) are functional limitations of the product when used in a non-conventional yeast and are not structural limitations that need to be taught by Timothy.
Timothy et al. anticipate all of the structural limitations of the claimed product, so the functional effects of the claimed product are considered to be inherent.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685  (1972).




Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (WO 2015/138855, cited on an IDS).
Ryan et al. teach a plasmid comprising a polymerase II promoter operably linked to a nucleotide comprising a ribozyme and a guide RNA (gRNA), wherein the gRNA is complementary to a target sequence and the ribozyme is 5’ to the sequence comprising the gRNA.  See page 32, example 2. 
The limitation ‘RNA component comprises a variable targeting domain complementary to a target sequence on a chromosome or episome of a non-conventional yeast’ is broad and the limitation can embrace a heterologous sequence that could be introduced into the yeast.
The limitations after the phrase wherein RNA transcribed form the nucleotide of (ii) are functional limitations of the product when used in a non-conventional yeast and are not structural limitations that need to be taught by Ryan et al.
Ryan et al. anticipate all of the structural limitations of the claimed product, so the functional effects of the claimed product are considered to be inherent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Timothy et al. (WO 2015/153940) taken with Lu et al. (US 20150141263).
Timothy et al teaches using the DNA construct cells, including mammalian, bacterial and yeast cells (page 32).  The cells can comprise a Cas9 or Cas9 can be delivered to the cells.  The Cas9 can be inactivated.  One or more gRNAs can be in the construct.  The construct can further comprise a Cas endonuclease recognition sequence.  See pages 18-25, 32-34, 51-59, and 76-89.  
Timothy et al. do not specifically teach using the DNA construct in non-conventional yeast cells.
However, at the time of the effective filing date, Lu et al. teach massively parallel combinatorial genetics in yeast models.  See pages 4-8, 16-17, and 34-35.  A CRIPSR strategy was used to program combinatorial gene expression in yeast models.  The yeast cell can be from several different strains of yeast, including Yarrowia spp.(page 8).  Wild type Cas9 or deactivated Cas9 (dCas9) can be used in the method.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Timothy et al. taken with Lu et al. to use the construct in non-conventional yeast cells, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to edit a target sequence in a non-conventional yeast cell since it would be a simple substitution to use any yeast strain as taught by Lu et al. in the method.  See MPEP 2143 I. Exemplary Rationales.  It would have been obvious to one of ordinary skill in the art to target a sequence on a episome in the yeast to make a gRNA library for the targeted sequence.  Depending on the targeted sequence, one of ordinary skill in the art could study any modification, including a deletion, addition or substitution of one or more nucleotides in a region of said targeted sequence.  Timothy teaches delivering a nucleotide sequence encoding a protein of interest to the cells. Timothy teaches using multiple gRNAs having the same or different nucleotide sequence and/or can bind the same or different target site.  It would have been obvious to use an inactivated Cas9 in the cells to specifically bind to DNA when gRNA is present.  Based on the working examples on pages 51-59 of Timothy et al., a person of ordinary skill in the art would have been motivated to use the method steps in claim 17 to produce a gRNA library.  Timothy teaches that ribozyme would cleave (auto-catalytically remove) the ribozyme and any sequence upstream of the ribozyme (pages 27-28).
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (WO 2015/138855) taken with Nissim et al. (Molecular Cells 2014, 698-710), both cited on an IDS.
Ryan et al. teaches methods of engineering a yeast genome comprising introducing into yeast cells a plasmid comprising a polymerase III promoter operably linked to a sequence encoding a ribozyme and a gRNA and a vector encoding a Cas9 protein (pages 17 and 30-43).  Page 15 discloses non-conventional yeast cells that could be used in the method.  Ryan et al. teach producing multiple gRNAs in nonconventional yeast using a plasmid comprising a polymerase III promoter operably linked to a sequence encoding a ribozyme and a gRNA.  Ryan et al. teach a plasmid comprising a polymerase II promoter operably linked to a nucleotide comprising a ribozyme and gRNA, wherein the gRNA is complementary to a target sequence and the ribozyme is 5’ to the sequence comprising the gRNA.  See page 32, example 2.
Ryan et al. do not specifically teach using a plasmid comprising a polymerase II promoter comprising a ribozyme linked to a gRNA in non-conventional yeast cells.
However, at the time of the effective filing date, Nissim et al. teach using RNA polymerase II promoters linked to multiplexed CRISPR/Cas guide RNA.  Nissim et al. teach a new strategy that enabled expression of functional gRNAs form RNA polymerase II promoter and multiplexed production of proteins and gRNAs.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Ryan et al. taken with Nissim et al. to use the construct comprising a polymerase II promoter in non-conventional yeast cells, namely to arrive at the claimed invention.  In view of the teaching of Ryan et al. teaching using a polymerase II promoter and a person of ordinary skill in the art would have been motivated to replace the polymerase III promoter with the polymerase II promoter in the plasmid.  One of ordinary skill in the art would have been motivated to combine the teaching to edit a target sequence in a non-conventional yeast cell since it would be a simple substitution to use any yeast strain as taught by Ryan et al. in the method.  See MPEP 2143 I. Exemplary Rationales.  It would have been obvious to one of ordinary skill in the art to target a sequence on an episome in the yeast to make a gRNA library for the targeted sequence.  Depending on the targeted sequence, one of ordinary skill in the art could study any modification, including a deletion, addition or substitution of one or more nucleotides in a region of said targeted sequence.  Ryan teaches delivering a nucleotide sequence encoding a protein of interest to the cells. Ryan teaches using multiple gRNAs having the same or different nucleotide sequence and/or can bind the same or different target site.  It would have been obvious to use an inactivated Cas9 in the cells to specifically bind to DNA when gRNA is present.  Based on the working examples in the teaching of Ryan et al., a person of ordinary skill in the art would have been motivated to use the method steps in claim 17 to produce a gRNA library.  Ryan et al. teaches that ribozyme would cleave (auto-catalytically remove) the ribozyme and any sequence upstream of the ribozyme.
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635